Citation Nr: 0534493	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from 
December 1978 to September 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2004, 
the veteran testified at a hearing before an RO Decision 
Review Officer.  A transcript of this hearing is of record.

A September 2004 rating decision denied service connection 
for post-traumatic stress disorder and tinnitus.  The veteran 
has not filed a notice of disagreement on these issues; so 
they are not before the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2005).

The veteran claims his bilateral hearing loss was incurred in 
service.  While in service with the Marine Corps, he was a 
field radio operator for a gun battery.  At the January 2004 
hearing, he testified that his duties in service placed him 
in close proximity to howitzer fire noise four to eight hours 
daily.  He stated that he has had hearing problems ever 
since.

The veteran's service medical records (SMRs) reveal that his 
induction audiometry was normal, and that he participated in 
a hearing conservation program (was issued earplugs).  In 
March and April 1980, he complained of hearing loss and 
ringing in his ears.  He was found to have an ear wax 
blockage, which was eventually removed with complete 
clearing.  On service separation examination audiometry 
revealed that a puretone threshold of 45 decibels at 500 
hertz in his left ear, but was otherwise normal.

There are no postservice medical records prior to 2001.  
However, the veteran testified at his hearing and reported to 
his VA doctors that he had right ear surgery in 1998.  He has 
stated that the physician who performed the surgery opined 
that his hearing loss resulted from noise exposure in 
service, that he believed the physician put this opinion in 
writing.  He indicated that he could provide records from his 
1998 surgery and consultations, but that he thought the 
claims file already included such evidence.  He has not been 
specifically advised that the claims file does not include 
such records.  

On August 2003 examination, a VA physician opined that the 
veteran's hearing loss was not related to service and that 
the separation examination finding of an elevated puretone 
threshold of 45 decibels at 500 hertz in the left ear was an 
anomaly.  It was noted that the rest of the veteran's 
audiometry was normal.  The physician consulted with members 
of the VA audiology department and they agreed with him that 
the single abnormal reading was not representative of hearing 
loss.  It was noted that several factors could have 
influenced the distinct reading, including ambient noise or a 
headset that was not properly calibrated to the 500 hertz 
frequency.

Notably, the audiometry on August 2003 VA examination did not 
include testing at the 500 hertz frequency (as is necessary 
to determine whether there is hearing loss disability by VA 
standards, i.e., under 38 C.F.R. § 3.385).  [Notably, under 
38 C.F.R. § 3.385 a 45 decibel puretone threshold at 500 
hertz would of itself be sufficient to establish a hearing 
loss disability in the ear in which it is found.]  
Consequently, there does not appear to be a basis in the 
evidence for a finding that the elevated puretone threshold 
at 500 hertz is an anomaly (and inconsistent with a current 
puretone configuration).  Finally, if any pertinent records 
(e.g., of hearing loss prior to 2001) are outstanding, an 
opinion regarding the etiology of the veteran's hearing loss 
would be based on a less than complete record.  Accordingly, 
further development is required.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.	The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for hearing 
loss prior to June 2001 and to provide 
releases for records of such treatment 
or evaluation.  Of particular interest 
are the records generated in 
conjunction with the veteran's 1998 
right ear surgery and any medical 
opinions generated at (or prior to) 
that time.  The RO should obtain 
complete records of all such treatment 
and evaluations from all sources 
identified by the veteran.  If any 
records sought are unavailable, the 
extent of the search for the records, 
and the reason for their 
unavailability should be noted for the 
record.

2.	The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist (with audiometric 
testing at the 500 through 4000 hertz 
frequencies) to determine the nature 
and likely etiology of his hearing 
loss disability, and specifically 
whether it is at least as likely as 
not that any current hearing loss is 
related to service/complaints or noise 
trauma therein.  The examiner must 
review the veteran's claims file in 
conjunction with the examination, 
provide the opinion requested (and 
comment specifically on the elevated 
puretone threshold found on service 
separation examination audiometry, 
including whether or not it is 
consistent with the configuration of 
any current hearing impairment and 
whether the finding was an anomaly, as 
was previously stated).  The examiner 
must explain the rationale for all 
opinions given.

3.	Thereafter, the RO should re-
adjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §  5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


